PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,240,302 
Issued: 26 Mar 2019
Application No. 15/702,211
Filed: 12 Sep 2017
For: Durable joint seal system with detachable cover plate and rotatable ribs

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e), filed 20 September 2021, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional application(s) listed on the Application Data Sheet (ADS) filed 20 September 2021. This is also a decision on the petition under 37 CFR 1.182 filed 20 September 2021 for expedited consideration of the petition under 37 CFR 1.78(e).

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3). In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1)	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

A review of the record indicates petitioner did not make proper benefit claims to prior-filed nonprovisional applications as required by 35 U.S.C. 120 and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3). The See MPEP § 1481.03(II).

With the present petition, petitioner submitted a $2100.00 petition fee, a corrected ADS, a declaration, and a completed Certificate of Correction form, and a $160.00 certificate of correction fee.

The petition does not comply with 37 CFR 1.78(e)(1) or (3). 

With respect to 37 CFR 1.78(e)(1), the corrected ADS submitted does not include the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) to show the changes in the domestic benefit information previously of record.

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS filed 20 September 2021 instead makes changes relative to the information from the initially filed ADS of 12 September 2017 and filing receipt issued 25 September 2017, which listed the instant application as a CIP of 15/649,927, 15/649,927 as a CON of 15/062,354, and the instant application as a CIP of 15/062,354.

Thus, the ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed 16 February 2018:


    PNG
    media_image2.png
    106
    654
    media_image2.png
    Greyscale
 
Petitioner should file a corrected ADS which makes changes relative to the information contained on the filing receipt mailed 16 February 2018 (shown above).

With respect to 37 CFR 1.78(e)(3), petitioner failed to submit the required statement of unintentional delay. Petitioner has stated that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. 37 CFR 1.78(a)(4) relates to claims under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application. The instant petition seeks to correct claims under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional applications. Therefore, any renewed petition must include a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.
Additionally, this petition for acceptance of a claim for late priority under 37 CFR 1.78(e) was filed more than two years after the date for the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim. Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until 20 September 2021.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78.

Petitioner has supplied a statement containing an explanation of the circumstances surrounding the periods of delay. While the statement satisfactorily explains the time period between when petitioner discovered the issue in the continuity data on about 30 July 2021 and when the petition was filed on 20 September 2021, the statement fails to explain the period between when the benefit claim was due and when the issue in the continuity data was discovered on 30 July 2021. 



Given that petitioner was aware of the incorrect benefit claims at least as early as 14 February 2018, and has received several communications from the Office which reflect incorrect domestic benefit claims (i.e., the filing receipt issued on 16 February 2018, and the instant patent issued on 26 March 2019), it is unclear how petitioner did not discover the issue in the continuity data of the instant application until 30 July 2021. 

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any renewed petition must be accompanied by a corrected ADS with all of the changes properly marked in accordance with 37 CFR 1.76(c).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window

Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web11

Any questions concerning this matter may be directed to Katherine Zalasky McDonald at (571) 270-7064.



/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)